Concueeing Opinion by
Me. Justice Pomeeoy:
While I agree completely Avith the result reached by the Court, my approach to the problem differs slightly, and I add this word of explanation.
The Administrative Agency Law, Act of June 4, 1945, P. L. 1388, §1 et seq., 71 P.S. §1710.1 et seq., de*473fines as a “party” in an administrative proceeding “any person who appears in a proceeding before an agency who has a direct interest in the subject matter of such proceeding.” 71 P.S. §1710.2(e). The majority correctly reads this definition, albeit implicitly, as not necessarily granting to all persons who claim to have a direct interest in the subject matter of the proceeding a right to appear before the administrative agency. Instead, the majority refers to the provisions of the Nonprofit Hospital Plan Act, Act of June 21, 1987, P. L. 1948, §1 et seq., 40 P.S. §1401 et seq., to determine what persons or institutions have the right under our law to appear in the “proceedings” questioned here, an application by Blue Cross to the Insurance Department for approval of a medical and hospital insurance rate increase. Under §4 of that Act, 40 P.S. §1404, as the Court holds, only the applicant (i.e., Blue Cross) has the right to appear before the Insurance Commissioner.
The Administrative Agency Law grants to “parties” certain procedural rights before agencies which are subject to that statute, including the right to reasonable notice and an opportunity to be heard, the right to cross-examine, the right to submit and argue briefs. Appellants here, however, were not “parties” and, as indicated above, were not entitled to be “parties”. Therefore, none of these procedural requirements can be claimed by them, and for that reason the decision by the Commonwealth Court here appealed was in error. I would not, however, as does the majority, state this conclusion in terms of lack of “standing”. In my view it can be more clearly stated as follows: appellants have no right to the procedural due process provisions of the Administrative Agency Law because they have no right to be parties in the proceedings questioned.
*474Under §41 of the Administrative Agency Law, 71 P.S. §1710.41, “any person aggrieved [by an agency’s adjudication] who has a direct interest in such adjudication shall have the right to appeal therefrom.” (Emphasis added). In this provision the legislature has not used the word “party” to describe a person who has the right to appeal, but rather has adopted the broader phrase “any person aggrieved.” Whether or not appellants here are such persons for the purpose of appealing the decision of the Insurance Commissioner is not presented by this appeal, and whether, indeed, the decision of the Insurance Commissioner is an “adjudication” as that term is defined by Sec. 2(a) of the Administrative Agency Law, 71 P.S. §1710.2(a), need not be decided in light of the holding that appellees were not, in any event, “parties”. I do not understand the majority opinion to be decisive of either of those questions.
Mr. Chief Justice Jones joins in this concurring opinion.